Morse, J.,
concurring. The Court, in my opinion, blames the family court unnecessarily for perceived errors that did not “affect the *456substantial rights of the parties.” V.R.C.E 61 (harmless error). Ordinarily, we would not go to such lengths to criticize a trial judge when no harm was done.
The focus of the Court’s opinion is wholly academic. While an order issued denying the mother’s motion to quash the subpoena for the patient records, the records were not ultimately disclosed and thus were not introduced into evidence. This Court concludes the records’ “disclosure was unnecessary,” assuming a disclosure even though the records were not actually disclosed. The Court even assumes that the SRS attorney had read them, when in fact he “assert[ed] that he never read the records.” In fact, the records were ordered sealed,- the disclosure of any records or communications prohibited upon further showing of need, and if disclosure were to be allowed, it would be only to the parties and their counsel. Thus, today’s decision is an advisory opinion.
This Court may be forgiven for issuing dictum when the advice may help settle future controversy. In this case, however, I believe most of the dicta is ill-advised.
The Court finds “it highly likely that the records were cumulative,” thereby not satisfying a “good cause” element for production. Since the contents of the records are not of record, this is a surprising finding, unnecessary to decide this case, and puts the family court in error before it had a chance to review the records and decide whether they were cumulative or not. The same may be said of the second “good cause” element of balancing the'relevant interests of the public and the patient. It was premature for the court to review the records to balance the relevant interests because the records were not yet offered in evidence. I also believe that the confidential nature of juvenile proceedings is a relevant consideration, if, and when, balancing of these interests are undertaken.
The Court faults the family court for not conducting an in camera review of the records and would require in camera review in every case. Yet, federal regulations make in camera review discretionary in both civil and criminal cases. The trial court did not abuse its discretion here because the need to review the records never arose. It would have been a waste of judicial resources to do so. While it may have been wrong to allow disclosure to SRS as a party without an in camera inspection, it certainly was not error to permit counsel for either party to review the records. Counsel are officers of the court subject to the same ethical restraints with regard to in camera inspection as the court, and counsel’s inspection is necessary under *457the standards of adversarial due process to advocate what, if any, portion of the records should, or should not, be disclosed.
I also disagree with the Court’s parsimonious reading of 42 C.F.R. § 2.63(a)(1) (“necessary to protect against an existing threat to life or of serious bodily injury, including circumstances which constitute suspected child abuse and neglect and verbal threats against third parties”). The Court interprets “existing threat” literally, that is, no “existing threat” is shown if the child is not in the threatening parent’s custody at the moment. A “threat,” however, does “exist” if it may be carried out at some time in the future. Under the Court’s view, § 2.63(a)(1) would never be a ground for disclosure.
I would affirm in an opinion deleting the dicta.